Citation Nr: 0833264	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-41 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and if 
so, whether the veteran is entitled to service connection.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for hypertension, to include as secondary to the 
veteran's diabetes mellitus, and if so, whether the veteran 
is entitled to service connection.  

3.  Entitlement to a disability rating in excess of 40 
percent for service-connected diabetes mellitus type II.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic neuropathy of the right lower 
extremity.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic neuropathy of the left lower 
extremity.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1969 to June 1976, 
followed by National Guard service until June 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia, assigning a 40 percent disability rating 
for the veteran's diabetes mellitus and separate 10 percent 
disability ratings for the veteran's diabetic radiculopathy 
of the left and right lower extremities.  

In January 2007, the veteran was afforded a video hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing was prepared and has been 
incorporated into the evidence of record.  

The issues of whether new and material evidence has been 
presented to reopen claims for service connection for PTSD 
and hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran's diabetes mellitus is treated with insulin, 
a restricted diet, and requires regulation of certain 
activities; the veteran's diabetes mellitus does not require 
hospitalization, visits to a diabetic care provider at least 
twice per month, and is not manifested by episodes of 
ketoacidosis or hypoglycemic reactions.  

2.  The veteran's diabetic neuropathy of the right lower 
extremity is manifested by mild incomplete paralysis, with 
slightly diminished sensation of the feet and somewhat 
diminished patellar reflexes; it is not manifested by 
moderate symptoms, impaired gait, or an inability to walk on 
the heels and toes.  

3.  The veteran's diabetic neuropathy of the left lower 
extremity is manifested by mild incomplete paralysis, with 
slightly diminished sensation of the feet and somewhat 
diminished patellar reflexes; it is not manifested by 
moderate symptoms, impaired gait, or an inability to walk on 
the heels and toes.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.124, Diagnostic Code 8520 (2007).  

2.  The criteria for a disability rating in excess of 10 
percent for diabetic neuropathy of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124, Diagnostic 
Code 8520 (2007).  

3.  The criteria for a disability rating in excess of 10 
percent for diabetic neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124, Diagnostic 
Code 8520 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims for higher initial disability ratings 
for diabetic neuropathy arise from the veteran's disagreement 
with the initial evaluation following the grants of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required with respect to the veteran's claims for 
higher ratings for diabetic neuropathy.  

With respect to the veteran's claim of an increased rating 
for diabetes mellitus, § 5103(a) requires, at a minimum, that 
VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) were sent to the 
veteran in May 2004 and May 2005.  The May 2004 letter was 
sent prior to the initial RO decision that is the subject of 
this appeal.  The letters informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
letters also informed the veteran of the need to demonstrate 
that his diabetes mellitus had gotten worse.  

The Board acknowledges that the letters sent to the veteran 
do not fully meet the requirements of Vazquez-Flores and are 
not entirely sufficient as to content and timing, creating a 
presumption of prejudice.  Specifically, the veteran was not 
notified of the need to show an impact on his employment and 
daily life prior to the initial RO decision on this matter.  
Nonetheless, this presumption of prejudice has been overcome 
for the reasons discussed below.  

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the November 2005 statement of the case 
(SOC), the veteran was informed that disability evaluations 
are based upon the person's ordinary activity, to include his 
ability to engage in employment.  The SOC also provided the 
veteran with the specific criteria outlined in Diagnostic 
Code 7913.  In addition, he was provided with notice of how 
disability ratings are assigned by correspondence dated in 
May 2006.  The May 2006 letter also informed the veteran of 
the need to demonstrate an impact on his employment.  Based 
on this evidence, the veteran can reasonably be expected to 
understand from the various correspondence from the RO what 
was needed to support his claim.  

Moreover, through the development of the veteran's claim, he 
has demonstrated an actual knowledge of the need to 
demonstrate an impact on his employment and daily life.  As 
part of the veteran's August 2004 VA examination, the veteran 
discussed how his diabetes affected his daily life.  Also, as 
part of the veteran's January 2007 hearing testimony, the 
impact of the veteran's diabetes on his employment and daily 
life was discussed in detail.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received a VA medical 
examination in August 2004, and VA has obtained these records 
as well as the records of the veteran's private medical 
treatment.  Significantly, neither the appellant nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations for Increased and Initial 
Rating Claims 

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The severity of the disability is to be considered during the 
entire period from the time this claim was filed to the 
present.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
considered the requirements of Hart and Fenderson and finds 
that staged ratings are not appropriate in this case as the 
factual findings do not show distinct time periods where any 
aspect of the service-connected disabilities exhibited 
symptoms that would warrant different ratings.

Increased Rating for Diabetes

The veteran is presently rated as 40 percent disabled under 
Diagnostic Code 7913 for diabetes mellitus.  The next higher, 
60 percent rating, for diabetes mellitus requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated.  Diabetes mellitus requiring 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under Diagnostic Code 7913).  

The evidence in this case establishes that a disability 
evaluation in excess of 40 percent is not warranted.  The 
2004 VA examiner specifically noted that the veteran did not 
have episodes of ketoacidosis or hypoglyemic reactions 
requiring hospitalization.  Additionally, the veteran 
reported seeing his diabetic provider only once every six 
months.  The veteran indicated in his January 2007 hearing 
before the Board that he still had not been hospitalized due 
to his diabetes mellitus.  The criteria for the next-higher 
disability rating of 60 percent simply have not been met.

As a final matter, according to the January 2007 hearing 
transcript, the veteran expressed a belief that his vision 
had been adversely affected by his diabetes.  The veteran was 
allowed 60 days to submit medical evidence in support of his 
claim.  However, none of the medical evidence of record 
suggests there is a connection between the veteran's 
decreased vision and his diabetes.  While the veteran may 
believe his vision problem is related to his diabetes, as a 
lay person with no medical training, the veteran is not 
competent to offer an opinion as to the etiological origins 
of a particular disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the Board does not find the 
veteran's testimony as to his visual disorder to be 
competent, and the Board will not consider the veteran's 
visual impairment to be a complication of the veteran's 
diabetes.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a disability evaluation in excess of 40 percent for 
diabetes mellitus must be denied.

Higher Initial Ratings for Diabetic Neuropathy of the Lower 
Extremities

The veteran is presently rated 10 percent disabled for 
diabetic neuropathy of each lower extremity under Diagnostic 
Code 8520 for paralysis of the sciatic nerve.  The next 
higher, 20 percent rating, requires moderate incomplete 
paralysis.  Moderately severe incomplete paralysis is rated 
40 percent disabling; and severe incomplete paralysis, with 
marked muscular atrophy, is rated 60 percent disabling.  
Complete paralysis of the sciatic nerve, the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  See 38 C.F.R. § 4.124a, Note 
prior to Diagnostic Code 8510.  The ratings for the 
peripheral nerves are for unilateral involvement; when there 
is bilateral involvement, the VA adjudicator is to combine 
the ratings for the peripheral nerves, with application of 
the bilateral factor.  38 C.F.R. § 4.124a.    

The veteran's diabetic radiculopathy of the left and right 
lower extremities do not more nearly approximate the criteria 
for the next-higher disability evaluation of 20 percent.  
Based on the evidence of record, the veteran's diabetic 
neuropathy is wholly sensory.  The August 2004 VA examiner 
described the veteran's diabetic neuropathy of the lower 
extremities as "mild."  The examiner noted that distal 
sensation was only slightly diminished to the plantar surface 
of the veteran's feet, but pedal pulses were 2/2 throughout 
both feet.  The examiner found no edema, and concluded that 
the veteran was able to walk on his heels and his toes.  
Patellar reflexes were found to be positive 1 (indicative of 
somewhat diminished reflexes).  According to the transcript 
of the veteran's January 2007 Board hearing, the veteran 
again indicated that he was able to walk when needed.  

The veteran has only reported sensory symptoms, namely pain 
and numbness.  Based on the evidence of record, including the 
veteran's statements and the competent medical evidence, the 
Board concludes that the veteran's radiculopathy is more 
appropriately described as "mild," and a disability rating 
in excess of 10 percent is not warranted for either the right 
or the left lower extremity.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claims of 
entitlement to disability ratings in excess of 10 percent for 
the right and the left lower extremity must be denied.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for diabetes mellitus is denied.  

Entitlement to a disability rating in excess of 10 percent 
for diabetic neuropathy of the right lower extremity is 
denied.  

Entitlement to a disability rating in excess of 10 percent 
for diabetic neuropathy of the left lower extremity is 
denied.  


REMAND

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the veteran with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, although the May 2005 VCAA letter informed the 
veteran what constitutes new and material evidence and 
specified the type of evidence necessary to satisfy the 
elements of each of the underlying claims on appeal, he has 
not been provided with notice and information concerning why 
his previous claims for PTSD and hypertension were denied.  
Consequently, the Board finds that additional notice must be 
provided to the veteran before appellate review may proceed.  

Additionally, the veteran indicated in his January 2007 
hearing testimony that he was first diagnosed with PTSD in 
approximately 1978 at the Tuskegee VAMC.  However, the record 
does not contain treatment records from the Tuskegee VAMC 
from this time.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter that 
specifies the type of evidence necessary 
to satisfy the elements of each of the 
underlying claims on appeal which were 
found insufficient in the previous 
denials.  

2.  Request from the Tuskegee VAMC that 
the veteran's PTSD treatment records from 
around 1978 be obtained.  

3.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the veteran's 
claims can be granted.  If the claims are 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


